Collins, S.
In this application for letters of administration a separate issue' was formulated respecting the death of the alleged decedent, a missing person. At the time of his disappearance on June 23, 1943, the alleged decedent was employed as a purser on the vessel S.S. Santa Crus owned and operated by the Grace Line. The testimony shows that the vessel arrived at Durban, South Africa, June 13,1943. It was moored to the dock and discharging cargo until June 20th. Thereafter, the vessel left dock and moved off shore about three miles where it remained at anchor for several days awaiting orders to clear port. On the night of June 23d the captain of the vessel saw the alleged decedent who. appeared to be very despondent and in a state of considerable mental agitation. When the alleged decedent did not answer roll call the following morning, a search of the vessel was immediately instituted but no trace of him was found. However, there was found a note in the alleged decedent’s handwriting which stated that he proposed to take his life and that he regretted the inconvenience that his act would cause the captain. On that morning and all during the previous night, heavy swells were running. The captain testified it would be impossible for a swimmer to reach shore from the ship in that heavy sea. A report of the seaman’s disappearance was made by the captain to the American Consul at Durban, South Africa. A search of that port was made but there was no trace found of the alleged decedent. A hearing was held before the American Consul on the disappearance of the seaman. At that hearing the captain produced the note written by the alleged decedent. Testimony further shows that the decedent has not been in communication with any of the members of his family or any of his friends since the date of his disappearance. He has never returned to the *791place where he had lived while he was a resident of the city of New York. Upon the proof of the special circumstances here present, the Surrogate finds that Philip Bolio died on or about June 24,1943 (Connor v. New York Life Ins. Co., 179 App. Div. 596; Matter of Brevoort, 190 Misc. 328). This application for letters of administration is granted and letters will issue to the public administrator. Submit decree accordingly.